                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                    PLAINTIFF

VS.                              CASE NO. 5:19-CR-50025-001

DYLAN HARP                                                               DEFENDANT

             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3), Local Rule 72.1 ¶ XII, and

General Order No. 40, this matter was referred to the undersigned for the purposes of conducting

a plea hearing pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Such a hearing

was conducted on May 24, 2019, and, pursuant to a written plea agreement, the Defendant,

Dylan Harp, entered a plea of guilty to Count One of the Information, charging him with passing

and uttering as true a falsely made, forged and counterfeited obligation of the United States, that

is a Federal Reserve Note, in violation of 18 U.S.C. § 472. After conducting the hearing in the

form and manner prescribed by Rule 11, the undersigned finds:

       1.      The Defendant, after consultation with his counsel, has knowingly and voluntarily

consented, both in writing in the plea agreement and on the record at the hearing, to the entry of

his guilty plea before the undersigned, with the plea being subject to final approval by United

States District Judge Timothy L. Brooks.
       2.      The Defendant and the Government have entered into a written plea agreement

which has been disclosed in open court pursuant to Rule 11(c)(2), and the undersigned has

directed that the plea agreement be filed.

       3.      The Defendant is fully competent and capable of entering an informed plea; the

Defendant is aware of the nature of the charges, the applicable maximum penalties, and the

consequences of the plea; the Defendant is fully satisfied with his counsel and has had sufficient

time to consult with him; and the plea of guilty is a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offenses.

       4.      The Defendant understands his constitutional and statutory rights and wishes to

waive these rights.

       5.      The parties were informed, both in writing in the plea agreement and on the

record at the hearing, of their right to file written objections within fourteen (14) days after

receipt of this Report and Recommendation. To expedite acceptance of the guilty plea, the

parties waived, both on the record and in writing in the plea agreement, their right to file

objections.

       Based on the foregoing, the undersigned recommends that the guilty plea be accepted.

The written plea agreement will be subject to approval by the District Judge at sentencing.



       DATED this 24th day of May, 2019.




                                      BáB XÜ|Ç _A j|xwxÅtÇÇ
                                     HON. ERIN L. WIEDEMANN
                                     UNITED STATES CHIEF MAGISTRATE JUDGE
